648 So. 2d 313 (1995)
John T. WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-391.
District Court of Appeal of Florida, First District.
January 10, 1995.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Stephen R. White, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
John T. Williams appeals his judgment and sentence from the Circuit Court for Bay County. After the filing of the initial brief in this cause, counsel for appellant advised this court of the death of Mr. Williams and provided a copy of the death certificate. Counsel suggests that the proper disposition of the appeal is its abatement. See McCall v. State, 605 So. 2d 602 (Fla. 1st DCA 1992); Williams v. State, 602 So. 2d 676 (Fla. 1st DCA 1992); Parker v. State, 530 So. 2d 1084 (Fla. 3d DCA 1988); Cruz v. State, 137 So. 2d 254 (Fla. 2d DCA 1962); Bagley v. State, 122 So. 2d 789 (Fla. 1st DCA 1960); cf. United States v. Romano, 755 F.2d 1401 (11th Cir.1985); United States v. Pauline, 625 F.2d 684 (5th Cir.1980). We agree and order that this prosecution be permanently abated ab initio in the trial and appellate courts.
Appellee's motion to dismiss the appeal is denied.
ZEHMER, C.J., and KAHN and VAN NORTWICK, JJ., concur.